******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  DEAN FARMASSONY v. VIVIAN FARMASSONY
               (AC 36472)
           DiPentima, C. J., and Beach and Sheldon, Js.
    Argued December 14, 2015—officially released April 19, 2016

  (Appeal from Superior Court, judicial district of
Fairfield, Dewey, J. [dissolution judgment]; Pinkus, J.
        [motion for modification, accounting].)
  Sandra M. McDonough, for the appellant-cross appel-
lee (defendant).
  David V. DeRosa, for the appellee-cross appellant
(plaintiff).
                          Opinion

   SHELDON, J. The defendant, Vivian Farmassony,
whose marriage to the plaintiff, Dean Farmassony, was
dissolved in September, 2002, appeals from the post-
judgment order of the trial court requiring her to reim-
burse the plaintiff for all sums he had paid to her as
court-ordered contributions toward her child care
expenses for their minor children after she had ceased
to incur such expenses on August 14, 2006. The defen-
dant claims that the trial court erred by (1) requiring
her to repay all such overpayments to the plaintiff,
retroactive to August 14, 2006, because the ordering
of such retroactive modifications of support orders is
barred by General Statutes § 46b-86; or, in the alterna-
tive, (2) failing to deny the plaintiff’s claim for retroac-
tive repayment of overpaid child care expenses on the
theory of laches. In his cross appeal, the plaintiff claims
that the trial court erred by (1) denying his request
for attorney’s fees in connection with his motion for
modification without holding an evidentiary hearing at
which he could present evidence in support of that
request; (2) denying his request for an award of interest
on the sums he overpaid to the plaintiff for child care
expenses, under General Statutes § 37-3a, without hold-
ing an evidentiary hearing at which he could present
evidence in support of that request; and (3) allowing
the defendant to reimburse him for the sums he had
overpaid her for child care expenses at the rate of
$100 per month. We reverse the judgment ordering the
retroactive reimbursement of child care expenses
because such an order is barred by § 46b-86. We affirm
the judgment denying the plaintiff’s requests for awards
of attorney’s fees and statutory interest. Because we
reverse the award of retroactive reimbursement, we
need not reach the defendant’s claim of laches or the
plaintiff’s claim regarding the rate of reimbursement.
   The following facts and procedural history are rele-
vant to our resolution of these appeals. The parties’
marriage was dissolved on September 20, 2002, with a
separation agreement incorporated by reference into
the dissolution judgment. At the time of dissolution,
they had two minor children, ages eight and five. A child
support order was entered as part of the dissolution
judgment, as provided in the separation agreement.
That order provided, in relevant part: ‘‘The [plaintiff]
shall pay to the [defendant] as child support the weekly
amount of $231.75 which is in accordance with the
Child Support Guidelines. This represents a payment
of $167.00 as child support and a contribution of $64.75
toward child care. . . . Child support shall terminate
at age 19, graduation from high school or emancipation,
whichever shall occur first.’’ The separation agreement
also contained a provision for attorney’s fees if either
party intentionally breached the agreement. The plain-
tiff made all necessary payments through wage garnish-
ment until June, 2013.
   In June, 2013, the plaintiff filed a motion for modifica-
tion of support and an accounting of child care costs.
In the motion, the plaintiff claimed that a substantial
change of circumstances had occurred since the order
was entered in 2002, in that the older child had turned
eighteen years old and graduated from high school, and
neither child had attended child care since August, 2006.
He therefore requested that support for the older child
be terminated, that support for the younger child be
modified downward due to his decrease in income, that
all child care payments cease, that he be given credit
for overpayment of child support for the older child,
that he be given credit for child care payments made
from August, 2006, to the date of the modification
motion, and that he be awarded attorney’s fees pursuant
to the separation agreement. On July 25, 2013, the par-
ties agreed to modify child support, reducing it to $138
per week, which was promptly made an order of the
court. The parties agreed to return to court to address
retroactivity. Upon returning to court on September 19,
2013, the court, Pinkus, J., informed the plaintiff that
he could not prevail on his claim for retroactive credit
for overpayment of child support for the older child
because § 46b-86 only allows retroactive modification
to the date of service for child support payments. During
the hearing, both parties agreed that all child care for
the children had ended in 2006.1 The court ordered the
parties to brief the issue of retroactivity of child care
payments. The court issued its decision on November
22, 2013, granting the plaintiff’s motion for modification
of support and accounting of child care costs as follows:
‘‘[T]he plaintiff overpaid child care costs in the amount
of $23,439.50. This amount is to be repaid without inter-
est at the rate of $100.00 per month commencing
December 1, 2013. No attorney fees are awarded to
either party.’’ The defendant later filed a motion for
reargument and articulation in December, 2013, which
was denied by the court, Pinkus, J. The defendant
appealed in January, 2014.
   The plaintiff thereafter filed a cross appeal and a
motion for rectification and articulation on March 5,
2014. In response to the motion for rectification and
articulation, the court stated only that ‘‘[its] orders were
made considering all relevant statutory factors and case
law and based upon its exercise of broad discretion as
allowed by law.’’ On April 14, 2014, the plaintiff filed a
motion for review of the trial court’s decision on the
motion for rectification and articulation. In that motion,
the plaintiff asked that the trial court articulate the
basis for its decision regarding attorney’s fees, interest,
and the rate of repayment. On June 4, 2014, this court
granted the motion as presented and ordered the relief
requested. The trial court issued a further articulation
dated June 17, 2014, in which it articulated its ruling
as follows. ‘‘The court did not award the [defendant]
to pay the [plaintiff’s] attorney’s fees because there was
no evidence that the breach was intentional, as required
by the separation agreement . . . . The court did not
award the [plaintiff] interest because there was no evi-
dence that the moneys overpaid were wrongly withheld,
and the court exercised its discretion in not entering
interest . . . . The order of payments was based upon
the defendant’s financial affidavit dated and filed July
25, 2013. The defendant had no ability to pay larger
payments or a lump sum.’’ (Citation omitted.) We now
turn to the merits of the parties’ conflicting claims.
                             I
   On appeal, the defendant first argues that the court
erred when it entered an order requiring her to reim-
burse the plaintiff for all payments he had made to her
for child care expenses after she ceased to incur such
expenses on August 14, 2006 because such retroactivity
is barred by § 46b-86. We agree.
   The defendant’s claim rests on our interpretation of
§ 46b-86 (a). ‘‘The interpretation of a statute, as well as
its applicability to a given set of facts and circum-
stances, involves a question of law and our review,
therefore, is plenary. . . . When construing a statute,
[o]ur fundamental objective is to ascertain and give
effect to the apparent intent of the legislature. . . . In
other words, we seek to determine, in a reasoned man-
ner, the meaning of the statutory language as applied
to the facts of [the] case, including the question of
whether the language actually does apply. . . . In seek-
ing to determine that meaning, General Statutes § 1-2z
directs us first to consider the text of the statute itself
and its relationship to other statutes. If, after examining
such text and considering such relationship, the mean-
ing of such text is plain and unambiguous and does
not yield absurd or unworkable results, extratextual
evidence of the meaning of the statute shall not be
considered.’’ (Citation omitted; internal quotation
marks omitted.) Esposito v. Banning, 110 Conn. App.
479, 483, 955 A.2d 609, cert. denied, 289 Conn. 946, 959
A.2d 1011 (2008).
   We begin with the language of § 46b-86 (a), which
provides in relevant part: ‘‘No order for periodic pay-
ment of permanent alimony or support may be subject
to retroactive modification, except that the court may
order modification with respect to any period during
which there is a pending motion for modification of an
alimony or support order from the date of service of
notice of such pending motion upon the opposing party
pursuant to section 52-50. . . .’’ This court has pre-
viously held that § 46b-86 (a) ‘‘prohibits retroactive
modification of an existing support order.’’ Diamond
v. Diamond, 32 Conn. App. 733, 741, 631 A.2d 1157
(1993). The issue to be resolved is thus whether child
care payments are subject to the statutory prohibition
against retroactive modification because they are paid
as part of a ‘‘support order.’’
   The child support and arrearage guidelines, as set
forth in § 46b-215a-1 of the Regulations of Connecticut
State Agencies, provide that ‘‘[c]hild support awards
means the entire payment obligation of the noncusto-
dial parent, as determined under the child support and
arrearage guidelines, and includes current support pay-
ments, health care coverage, child care contribution and
periodic payments on arrearages.’’ The term ‘‘current
support,’’ as used in the guidelines, is defined as ‘‘an
amount for the ongoing support of a child, exclusive
of arrearage payments, health care coverage and a child
care contribution.’’ Regs., Conn. State Agencies § 46b-
215a-1. The term ‘‘child care costs,’’ in turn, is defined
as ‘‘amounts expended for the care and supervision of
a child whose support is being determined.’’ Id. Thus,
the noncustodial parent’s child care contribution to the
custodial parent is ordered by the court and paid as
part of the overall child support award.
   ‘‘It is a principle of statutory construction that a court
must construe a statute as written. . . . We are not
permitted to supply statutory language that the legisla-
ture may have chosen to omit.’’ (Citation omitted; inter-
nal quotation marks omitted.) Argentinis v. Fortuna,
134 Conn. App. 538, 550, 39 A.3d 1207 (2012). The retro-
active language in § 46b-86 (a) was enacted in 1990; see
Public Acts 1990, No. 90-188, § 1; and has been amended
several times. If the legislature intended that only cur-
rent support not be subject to retroactive modifica-
tion—as the plaintiff suggests—it could easily have so
specified. Instead, it used the broader term ‘‘support’’
to identify the types of awards that are not subject to
retroactive modification.
   The child support award, as defined in the child sup-
port and arrearage guidelines, § 46b-215a-1 of the Regu-
lations of Connecticut State Agencies, and in the parties’
separation agreement, includes child care costs. Thus,
the entirety of the order of child support, including its
provisions for the payment of child care costs, is part
of the order for support. Therefore, § 46b-86 (a) bars
any retroactive modification of the order of child care
costs because it is an integral part of the overall order
of support.
  Accordingly, we reverse the order of the trial court
for retroactive repayment of the child care costs.
Because we reverse that order, we need not address the
defendant’s other claims, as they all present alternative
ways to reach the same conclusion.
                             II
   We now turn to the plaintiff’s cross appeal. The plain-
tiff claims that the trial court erred by (1) not holding
a hearing to allow him to present evidence prior to
denying his request for attorney’s fees, (2) not holding
a hearing to allow the him to present evidence prior to
denying his request for an award of interest under § 37-
3a, and (3) ordering the defendant to repay the overpaid
child care expenses at the rate of $100 per month. We
are not persuaded that the court erred.
   ‘‘The standard of review in family matters is well
settled. An appellate court will not disturb a trial court’s
orders in domestic relations cases unless the court has
abused its discretion or it is found that it could not
reasonably conclude as it did, based on the facts pre-
sented. . . . In determining whether a trial court has
abused its broad discretion in domestic relations mat-
ters, we allow every reasonable presumption in favor
of the correctness of its action. . . . Appellate review
of a trial court’s findings of fact is governed by the
clearly erroneous standard of review. The trial court’s
findings are binding upon this court unless they are
clearly erroneous in light of the evidence and the plead-
ings in the record as a whole. . . . A finding of fact is
clearly erroneous when there is no evidence in the
record to support it . . . or when although there is
evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction
that a mistake has been committed.’’ (Internal quotation
marks omitted.) Angle v. Angle, 100 Conn. App. 763,
771–72, 920 A.2d 1018 (2007).
   The plaintiff first argues that the court erred when
it denied his request for attorney’s fees and in not hold-
ing a hearing to allow him to present evidence prior to
the denial. We disagree.
   The parties’ separation agreement contains a provi-
sion regarding attorney’s fees. It provides that ‘‘[i]n the
event that it shall be determined by a court of competent
jurisdiction that either party has intentionally and mate-
rially breached this [a]greement, the offending party
shall pay to the prevailing party reasonable attorney’s
fees, court costs and other related expenses incurred
in the enforcement of this [a]greement or the orders
entered in connection with the dissolution of marriage
action, or both.’’ In order for attorney’s fees to be
awarded, the court must have found an intentional
breach. In explaining why the court did not award the
plaintiff attorney’s fees, the court’s articulation clearly
stated that ‘‘there was no evidence that the breach was
intentional . . . .’’ After reviewing the record, we do
not find this finding to be clearly erroneous and the
court did not abuse its discretion when it denied the
plaintiff attorney’s fees.
   The plaintiff also argues that the trial court erred
in not holding a hearing and allowing him to present
evidence on the issue of attorney’s fees. However, the
plaintiff did not object when the court indicated that
it would decide the issue on the briefs and the plaintiff
never asked for a hearing on the issue. ‘‘The court shall
not be bound to consider a claim unless it was distinctly
raised at the trial or arose subsequent to the trial. . . .’’
Practice Book § 60-5. Thus, we will not review this
claim.
  The plaintiff next argues that the court erred in not
awarding him interest under § 37-3a2 and in not holding
a hearing to allow him to present evidence prior to the
denial. We disagree.
  The plaintiff argues that he is entitled to interest on
his child care payments from August, 2006—when the
need for child care ceased—until July, 2013—when the
award was modified. ‘‘Ordinarily, [t]he decision of
whether to grant interest under § 37-3a is primarily an
equitable determination and a matter lying within the
discretion of the trial court. . . . In determining
whether the trial court has abused its discretion, we
must make every reasonable presumption in favor of
the correctness of its action.’’ (Internal quotation marks
omitted.) Sosin v. Sosin, 300 Conn. 205, 227, 14 A.3d
307 (2011).
  In its articulation, the trial court stated that it did
not award the plaintiff interest because there was no
evidence that the money overpaid by the plaintiff was
wrongly withheld by the defendant, and that the court
exercised its discretion in not entering interest, pursu-
ant to Sosin v. Sosin, supra, 300 Conn. 226. Our review
of the record indicates that the decision not to award
interest was not an abuse of discretion. The denial of
interest is affirmed.
  The plaintiff also argues that the trial court erred
in not holding a hearing and allowing him to present
evidence on the issue of an award of interest. However,
the plaintiff did not object when the court indicated it
would decide the issue on the briefs and the plaintiff
never asked for a hearing on the issue. ‘‘The court shall
not be bound to consider a claim unless it was distinctly
raised at the trial or arose subsequent to the trial. . . .’’
Practice Book § 60-5. Thus, we will not review this
claim.
   The plaintiff’s final argument is that the court abused
its discretion when it ordered the defendant to repay
the amount the plaintiff had overpaid in child care costs
at the rate of $100 per month. The plaintiff argues that
this amount is too low. Because we reversed the court’s
order of retroactive repayment in part I of this opinion,
we need not reach this issue.


   The judgment is reversed only as to the award of
retroactive repayment of child care expenses by the
defendant to the plaintiff and the case is remanded with
direction to deny the plaintiff’s motion for modification
of support and an accounting of child care costs, and
to render judgment for the defendant thereon. The judg-
ment is affirmed in all other respects.
  In this opinion the other judges concurred.
   1
     During the hearing, the court asked the parties to stipulate to a date in
which child care expenses ceased. The plaintiff offered August 24, 2006,
while the defendant argued that date ‘‘was plucked from someplace.’’ The
court asked for the parties to independently reach an agreement on the
date. Nothing in the record indicates if the parties ever agreed on a date.
   2
     General Statutes § 37-3a (a) states in relevant part: ‘‘Except as provided
in sections 37-3b, 37-3c and 52-192a, interest at the rate of ten per cent a year,
and no more, may be recovered and allowed in civil actions or arbitration
proceedings under chapter 909, including actions to recover money loaned
at a greater rate, as damages for the detention of money after it becomes
payable. . . .’’